     Case 19-10566-mkn           Doc 61     Entered 09/30/19 17:07:24         Page 1 of 4



 1   TIFFANY & BOSCO, P.A.
     Ace C. Van Patten, Esq.
 2   Nevada Bar No. 11731
     Krista J. Nielson, Esq.
 3
     Nevada Bar No. 10698
 4   10100 W. Charleston Boulevard, Suite 220
     Las Vegas, NV 89135
 5   Telephone: 702 258-8200
     Fax: 702 258-8787
 6   nvbk@tblaw.com
     TB File No. 19-71022
 7

 8   Attorneys for Secured Creditor Fay Servicing, LLC

 9
                            UNITED STATES BANKRUPTCY COURT
10
                                       DISTRICT OF NEVADA
11
     IN RE:                                             BK Case No. 19-10566-mkn
12
     RICKY J. MONTOYA FDBA                              Chapter 13
13   LAZYDAYZ OUTDOOR KITCHENS
14   AND HOLLY A PEARCY-MONTOYA,                        LIMITED RESPONSE TO MOTION
                                                        TO SELL REAL PROPERTY
15                                                      LOCATED AT: 4108 DOVE CREEK
                     Debtors.                           ROAD, NORTH LAS VEGAS, NV
16                                                      89032
17

18             LIMITED RESPONSE TO MOTION TO SELL REAL PROPERTY

19            Fay Servicing, LLC, Secured Creditor in the above-entitled Bankruptcy proceeding,

20   hereby submits the following the following limited response to the Debtors’ Motion to Sell

21   Real Property located at 4108 Dove Creek Road, North Las Vegas, NV 89032.

22            Secured Creditor, as first lien holder or agent for the same, does not oppose the sale

23   of the real property provided Secured Creditor’s lien will be paid in full subject to the sale

24   closing on within 90 days from the date of the Court’s Order and sale is subject to a proper

25   payoff quote; or that any extension of the closing date or sale short of full payoff be subject

26   to Secured Creditor’s final approval. Further, funds from the sale should be received by




                                                    1
     Case 19-10566-mkn          Doc 61     Entered 09/30/19 17:07:24         Page 2 of 4



 1   Secured Creditor within ninety (90) days from the date of the Court’s order, unless otherwise

 2   agreed to by Secured Creditor.

 3          DATED this 30th day of September, 2019.

 4
                                                   TIFFANY & BOSCO, P.A.
 5

 6                                                 By /s/ Ace C. Van Patten, Esq.
                                                   ACE C. VAN PATTEN, ESQ.
 7                                                 Attorney for Secured Creditor
                                                   10100 W. Charleston Boulevard, Suite 220
 8                                                 Las Vegas, NV 89135
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




                                                   2
     Case 19-10566-mkn          Doc 61     Entered 09/30/19 17:07:24    Page 3 of 4



 1   TIFFANY & BOSCO, P.A.
     Ace C. Van Patten, Esq.
 2   Nevada Bar No. 11731
     Krista J. Nielson, Esq.
 3
     Nevada Bar No. 10698
 4   10100 W. Charleston Boulevard, Suite 220
     Las Vegas, NV 89135
 5   Telephone: 702 258-8200
     Fax: 702 258-8787
 6   nvbk@tblaw.com
     TB File No. 19-71022
 7

 8   Attorneys for Secured Creditor Fay Servicing, LLC

 9                        UNITED STATES BANKRUPTCY COURT

10                                 DISTRICT OF NEVADA

11   IN RE:                                          BK Case No. 19-10566-mkn

12   RICKY J. MONTOYA FDBA                           Chapter 13
     LAZYDAYZ OUTDOOR KITCHENS
13
     AND HOLLY A PEARCY-MONTOYA,                     CERTIFICATE OF SERVICE
14

15                  Debtors.

16
                                 CERTIFICATE OF SERVICE
17

18      1. On this 30th day of September, 2019, I served the following documents:

19            LIMITED RESPONSE TO MOTION TO SELL REAL PROPERTY

20      2. I caused to be served the above-named document by the following means to the

21   persons as listed below:

22            X a. ECF System

23                  Narrah F Newark
                    bk@nnbklaw.com
24                  Attorney for Debtors

25                  Rick A. Yarnall
                    ecfmail@lasvegas13.com
26                  Trustee




                                                 3
     Case 19-10566-mkn         Doc 61   Entered 09/30/19 17:07:24     Page 4 of 4



 1          X b. United States mail, postage fully prepaid:
 2                 Narrah F. Newark
                   608 S. 8th Street
 3                 Las Vegas, NV 89101
                   Attorney for Debtors
 4

 5                 Ricky J. Montoya and Holly A Pearcy-Montoya
                   4108 Dove Creek Rd
 6                 North Las Vegas, NV 89032
                   Debtors
 7
            I declare under penalty of perjury the foregoing is true and correct.
 8

 9   DATED this 30th day of September, 2019.
10
     By: /s/ Michelle Benson
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




                                               4
